DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 05/13/2020.

Claims 1-20 are pending in the application.  Claims 1-20 have been examined and allowed.

Drawings


	The drawings filed 05/13/2020 are accepted by the examiner.

EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Pursuant to MPEP § 606.01, claims 1, 8, and 15 have been amended as follows:
Claim 1:
Replace “the first pod.” (line 12)  with - - “the first pod;”- -  

Claim 8:
Replace “the first pod.” (line 8)  with - - “the first pod;”- -  

Claim 15:
Replace “the first pod.” (line 10)  with - - “the first pod;”- -  

REASONS FOR ALLOWANCE
	

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.  

The features as recited in independent claims 1, 8, and 15: “creating a second pod in a container-orchestration system, the second pod containing a reference to an image including a first version of the binary associated with the application, wherein the application contains one or more calls that, when executed, cause the binary to perform one or more operations; running the second pod on the first host, the running including: retrieving the image including the first version of the binary; launching a second container in the container-based virtualization system; and mounting the shared volume host path to the second pod, the shared volume host path identifying, to the application, a location of the first version of the binary”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.


The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”




Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199